Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 1 of 104




                       Exhibit B
Attachment B to this exhibit contains audio and video files and has been
submitted to the Court via CD pursuant to the May 7, 2020 email sent by
  the Chambers of Hon. Gregory H. Woods to counsel for both parties.




                                                           Part 1 of 4
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 2 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 3 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 4 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 5 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 6 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 7 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 8 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 9 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 10 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 11 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 12 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 13 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 14 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 15 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 16 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 17 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 18 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 19 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 20 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 21 of 104
                                                                     1
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 22 of 104




       ATTACHMENT A
                                                                                                                   2
         Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 23 of 104



                                      New York University
                                       UNIVERSITY POLICIES


Title:                      Sexual Misconduct, Relationship Violence, and Stalking Policy

Effective Date:             October 13, 2016

Supersedes:                 Sexual Misconduct, Relationship Violence, and Stalking Policy dated September
                            30, 2015

Issuing Authority:          Deputy Chief of Staff, Office of the President
                            Senior Vice President for Student Affairs

Responsible Officers:      Director of the Office of Student Conduct and Community Standards
                           Title IX Coordinator



I.        STATEMENT OF POLICY

New York University, including its Schools and other units, Global Network University sites, and all
University Affiliates (together, “NYU”) seeks to maintain a safe learning, living, and working environment.
To that end, this policy prohibits Sexual Misconduct, which includes Sexual or Gender-Based Harassment,
Sexual Assault, and Sexual Exploitation. This policy also prohibits Relationship Violence, Stalking, and
Retaliation against an individual for making a good faith report of conduct prohibited under this policy. These
prohibited forms of conduct are unlawful, undermine the character and purpose of NYU, and will not be
tolerated.

NYU adopts this policy with a commitment to: (1) preventing Sexual Misconduct, Relationship Violence,
Stalking, and Retaliation (together, “Prohibited Conduct”); (2) fostering a community in which such conduct
is not tolerated; (3) cultivating a climate where all individuals are well-informed and comfortable in reporting
Prohibited Conduct; and (4) identifying the standards by which violations of this policy will be evaluated. This
policy defines Prohibited Conduct; outlines available resources and reporting options available to students
and employees; and references the applicable investigative and disciplinary procedures. NYU will take prompt
and equitable action to eliminate Prohibited Conduct, prevent its recurrence, and address its effects. NYU
also conducts prevention, awareness, and training programs for students and employees to facilitate the goals
of this policy.

NYU does not discriminate on the basis of sex or gender in its education or employment programs and
activities.

This policy is designed to comply with applicable legal requirements including Title IX of the Education
Amendments of 1972; relevant provisions of the Violence Against Women Reauthorization Act of 2013; Title
VII of the Civil Rights Act of 1964; the Jeanne Clery Disclosure of Campus Security Policy and Campus
Crime Statistics Act (“Clery Act”); and, in New York with the New York State and City human rights laws.

This policy applies to all Prohibited Conduct occurring on or after the effective date of this policy. In the
case of Prohibited Conduct occurring before the effective date of this policy where either (a) the report of
such Prohibited Conduct is made on or after the effective date of this policy or (b) the report was made
before the effective date of this policy but the report has not resolved as of the effective date of the policy,


                                                       1
                                                                                                                  3
         Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 24 of 104



the issue of whether there was a violation of NYU policy will be determined under the policy or policies in
effect at the time the conduct occurred but the procedures under this policy will apply (except that the
procedures in effect immediately prior to the effective date will apply where a hearing had been scheduled
prior to the effective date).

II.        TO WHOM THE POLICY APPLIES

This policy applies to NYU students (“Students”); NYU employees, including faculty and visiting faculty,
professional staff, and administrators (“Employees”); contractors, vendors, or other third parties within
NYU’s control (“Third Parties”); and visitors or guests of NYU (together, “Covered Persons”). This policy
pertains to acts of Prohibited Conduct committed by Students, Employees and Third Parties when:

       (1) the conduct occurs on NYU premises;

       (2) the conduct occurs in the context of an NYU employment or education program or activity,
           including, but not limited to NYU-sponsored study abroad, research, or internship programs; or

       (3) the conduct occurs outside the context of an NYU employment or education program or activity,
           but (i) has continuing adverse effects on NYU premises or in any NYU employment or education
           program or activity or (ii) occurs in close proximity to NYU premises and is connected to violative
           conduct on NYU premises.

Other forms of discrimination, including discrimination based on race, religion, and disability, as well as any
other form of sex-based discrimination not covered by this policy, are addressed by: (1) the Non-
Discrimination and Anti-Harassment Policy and Complaint Procedures for Employees, (2) the Non-
Discrimination and Anti-Harassment Policy and Complaint Procedures for Students, and (3) the Compliance
Complaint Policy. This policy supersedes any conflicting information contained in those policies with respect
to the definitions or procedures relating to Prohibited Conduct. A Covered Person who has a question about
which policy applies in a specific instance can contact NYU’s Title IX Coordinator (212-998-2352).

This policy and its related procedures may also, at NYU’s discretion, apply to alleged violations by the
Respondent of other NYU policies if, in NYU’s judgment, those other allegations are directly related to the
reported Prohibited Conduct.

III.       APPLICABLE PROCEDURES UNDER THIS POLICY

The specific investigative and disciplinary procedures for Prohibited Conduct under this policy are based on
the status of the Respondent. Each set of procedures is guided by the principles of fairness and respect for a
Complainant and a Respondent. Where a Respondent is both a Student and an Employee, (a) the Student-
Respondent procedures will apply if the Respondent is a full-time Student but not a full-time Employee, (b)
the Employee-Respondent Procedures will apply if the Respondent is a full-time Employee but not a full-
time Student, or (c) NYU’s Title IX Coordinator will determine which of the procedures applies based on the
facts and circumstances (such as which role predominates and the role most applicable in the incident).
However, irrespective of which of the Student-Respondent or Employee-Respondent procedures applies in
such cases, either of the sanctions applicable to Students or Employees can be imposed. Please note that the
NYU Langone Medical Center has its own procedures and the procedures below do not apply to NYULMC.

NYU applies the preponderance of the evidence standard when determining whether this policy has been
violated.




                                                       2
                                                                                                                4
          Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 25 of 104



   Procedures for Reports of              Procedures for Reports of            Procedures for Reports of
Prohibited Conduct Committed           Prohibited Conduct Committed         Prohibited Conduct Committed
          by Students                           by Employees                       by Third Parties

See Reporting, Investigating,            See Reporting, Investigating,      Contact     NYU’s     Title    IX
And Resolving Sexual                       And Resolving Sexual             Coordinator who will identify the
Misconduct, Relationship                 Misconduct, Relationship           appropriate procedures that apply
Violence, and Stalking -                  Violence, and Stalking -          based on the role of the Third
Complaints Against Students            Complaints Against Employees         Party and the nature of any
                                                                            contractual relationship with
                                                                            NYU.

IV.        ENFORCEMENT

A Student or Employee determined by NYU to have committed an act of Prohibited Conduct in violation of
this policy is subject to disciplinary action, up to and including separation from NYU. Third Parties who
violate this policy may have their relationship with NYU terminated and/or their privilege of being on NYU
premises withdrawn. NYU reserves the right to take action against a Covered Person who commits an act of
Prohibited Conduct outside the scope of this policy.

V.         TITLE IX COORDINATOR

The Executive Director of the Office of Equal Opportunity serves as NYU’s Title IX Coordinator. The Title
IX Coordinator is charged with monitoring compliance with Title IX; providing education, training, and
notifications; overseeing complaints; and coordinating NYU’s investigation, response, and resolution of all
reports under this policy. The Title IX Coordinator is available to meet with any Student, Employee, or
Third Party to discuss this policy or the accompanying procedures.

Concerns about NYU’s application of Title IX, the Violence Against Women Reauthorization Act of 2013;
Title VII of the Civil Rights Act of 1964; the Clery Act; and, in New York, the New York State and City
human rights laws under this policy may be addressed to NYU’s Title IX Coordinator, the NYU Office of
Equal Opportunity, the United States Department of Education, Clery Act Compliance Division, or the
United States Department of Education, Office for Civil Rights, at OCR@ed.gov or (800) 421-3481.

VI.        RESOURCES AND REPORTING OPTIONS

NYU offers resources for both Students and Employees, whether as Complainants or Respondents, to
provide support and guidance throughout the investigation and resolution of a report of Prohibited Conduct.
For comprehensive information on emergency assistance; hospitals; on-campus, community, Portal Campus
and Study Away Site Confidential Resources; and available support with academics, housing, and work:

          Students should refer to the Sexual Misconduct, Relationship Violence, and Stalking Resource Guide
           for Students.

          Employees should refer to the Sexual Misconduct, Relationship Violence, and Stalking Resource
           Guide for Employees.

          Third Parties should contact the Title IX Coordinator to discuss available campus resources and
           reasonably available assistance.




                                                        3
                                                                                                               5
 Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 26 of 104




A. PROTECTIVE MEASURES AND ACCOMMODATIONS:

  Upon receipt of a report involving a Student or Employee Complainant, NYU will take and/or make
  available reasonable and appropriate measures to protect the Complainant and the Complainant’s
  access to NYU employment or education programs and activities, prevent retaliation, and avoid an
  ongoing hostile environment, which may include protective measures before the final outcome of an
  investigation. Such protective measures and accommodations, which may be temporary or
  permanent, may include separation orders, residence modifications, academic accommodations or
  assistance, work schedule modifications, transportation assistance, and other reasonable and
  appropriate measures. Reasonable and appropriate protective measures and accommodations are
  available for Student and Employee Complainants regardless of whether an investigation under the
  applicable procedures is pursued. NYU also will take and/or make available such measures and
  accommodations for Student and Employee Respondents where reasonable and appropriate under
  the circumstances. NYU will maintain the privacy of any accommodations or protective measures
  provided under this policy to the extent practicable.

  For Third Party Complainants, NYU will provide reasonable protective measures as appropriate and
  available, based on consideration of the role of the Third Party and the nature of any contractual
  relationship with NYU.

  Violating the terms of a protective measure, including but not limited to no contact, persona non
  grata, or other behavior-related directives, is a violation of this policy and will subject the person who
  violates the protective measure to additional charges and sanctions under this policy.

B. PRIVACY AND CONFIDENTIALITY:

  NYU is committed to protecting the privacy of Covered Persons involved in a report under this
  policy. NYU also is committed to providing assistance to help Covered Persons make informed
  choices. With any report under this policy, NYU will make reasonable efforts to protect the privacy
  interests of Covered Persons involved in a manner consistent with the need for a careful assessment
  of the allegation and reasonable steps available to eliminate the reported conduct, prevent its
  recurrence, and address its effects.

  Privacy and confidentiality have distinct meanings under this policy.

  Privacy: Privacy generally means that information related to a report of misconduct will be shared
  with a limited circle of individuals who “need to know” in order to assist in the active review,
  investigation, resolution of the report, and related issues. All NYU employees who are involved in
  NYU’s Title IX response receive specific training and guidance about safeguarding private
  information in accordance with applicable laws.

  The privacy of Student education records will be protected in accordance with NYU’s Guidelines for
  Compliance with the Family Educational Rights and Privacy Act (FERPA). The privacy of an
  individual’s medical and related records generally are protected in the United States by the Health
  Insurance Portability and Accountability Act (HIPAA), excepting health records protected by
  FERPA. Access to personnel records in New York is restricted in accordance with NYU’s Policy on
  Employee Files. Laws in other relevant jurisdictions may provide privacy protections.

  Confidentiality: Confidentiality means that information shared by an individual with designated
  campus or community professionals cannot be revealed to any other individual without express
  permission of the individual, or as otherwise permitted by law. Those campus and community


                                                 4
                                                                                                           6
 Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 27 of 104



  professionals include medical providers, mental health providers, counselors in the Center for Sexual
  Misconduct Support Services, and ordained clergy, all of whom normally have privileged
  confidentiality that is recognized by New York State law. These individuals are prohibited from
  breaking confidentiality unless (i) given permission to do so by the person who disclosed the
  information; (ii) there is an imminent threat of harm to self or others; (iii) the conduct involves
  suspected abuse of a minor under the age of 18, or (iv) as otherwise required or permitted by law or
  court order. Laws in other relevant jurisdictions may provide confidentiality protections.

  Employee Responsibility to Report Allegations: It is important to understand the different
  responsibilities of NYU Employees who respond to disclosures of incidents of Prohibited Conduct.
  There are three general classifications of individuals on campus with whom a Covered Person can
  discuss an incident of Prohibited Conduct:

      (1) Confidential Resources (individuals with legally-protected confidentiality);

      (2) Reporting Options (designated offices or individuals where a report can be made); and

      (3) Employees designated as Responsible Employees (those Employees in a leadership or
          supervisory position, or who have significant responsibility for the welfare of Students or
          Employees).

  The respective ability of these categories of individuals to maintain a Complainant’s confidentiality
  differs. Confidential Resources can maintain the confidentiality of a Complainant’s disclosures,
  subject to the exceptions discussed above. While private, Reporting Options and Responsible
  Employees are required to immediately share all known details of incidents of Prohibited Conduct
  with the Title IX Coordinator. Even University officers and employees who cannot guarantee
  confidentiality will maintain a Complainant’s privacy to the extent reasonably possible. The
  information provided to a non-confidential resource will be relayed only as necessary for the Title IX
  Coordinator to coordinate an investigation and/or seek a resolution.

  Clery Act Reporting: Pursuant to the Clery Act, NYU includes statistics about certain offenses in its
  annual security report and provides those statistics to the United States Department of Education,
  but does so in an anonymized manner that does not include the specifics of the crime or any
  identifying information about persons involved in an incident.

C. CONFIDENTIAL RESOURCES:

  Confidential Resources for Students include the Wellness Exchange (212-443-9999) and the Center
  for Sexual Misconduct Support Services (212-443-9999). For a complete list of NYU and
  community-based Confidential Resources for Students, see the Sexual Misconduct, Relationship
  Violence, and Stalking Resource Guide for Students.

  Confidential Resources for Employees include the Employee Assistance Program (800-437-0911).
  For a complete list of NYU and community-based Confidential Resources for Employees, see the
  Sexual Misconduct, Relationship Violence, and Stalking Resource Guide for Employees.

D. REPORTING:

  NYU strongly encourages Covered Persons who become aware of an incident of Prohibited Conduct
  to report the incident to local law enforcement by contacting 911 (or equivalent in other
  jurisdictions) and to NYU by contacting one of the following NYU Reporting Options:



                                                5
                                                                                                                   7
       Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 28 of 104




              Title IX Coordinator                      Office of Student Conduct and
              212-998-2352                              Community Standards
                                                        212-998-4403

              The Office of Equal Opportunity           Residential Life and Housing
              212-998-2370                              212-998-4600


              NYU Department of Public Safety           Human Resources Officer of the School
              212-998-2222                              or Administrative Department


        There is no time limit on reporting violations of this policy, although NYU’s ability to respond may
        be limited as evidence may be less available and memories may fade, and Respondents may no longer
        be affiliated with NYU.

        Student Amnesty Policy: The health and safety of every student at NYU is of utmost importance.
        NYU recognizes that Students who have been drinking and/or using drugs (whether such use is
        voluntary or involuntary) at the time that violence, including but not limited to Relationship
        Violence, Stalking, or Sexual Assault, occurs may be hesitant to report such incidents due to fear of
        potential consequences for their own conduct. NYU strongly encourages Students to report
        incidents of Prohibited Conduct to NYU officials. NYU will not subject a bystander, Complainant,
        or other individual making a report who discloses any incident of Prohibited Conduct to NYU’s
        officials or law enforcement to disciplinary action for violations of alcohol and/or drug use policies
        occurring at or near the time of the commission of the Prohibited Conduct.

        Bad faith reports: Submitting a false report or providing false or misleading information in bad faith
        or with a view to personal gain in connection with an incident of Prohibited Conduct is prohibited
        and subject to disciplinary sanction. This provision does not apply to reports made or information
        provided in good faith, even if the facts alleged in the report are determined not to be accurate.

VII.    PROHIBITED CONDUCT UNDER THIS POLICY

Conduct under this policy is prohibited regardless of the sexual orientation, gender, gender identity, or gender
expression of the Complainant or Respondent. Prohibited Sexual Misconduct includes the following
specifically defined forms of behavior: Sexual or Gender-Based Harassment, Sexual Assault, and Sexual
Exploitation. Also prohibited are Relationship Violence, Stalking, and Retaliation.

Whether a Covered Person has violated this policy is determined based on all of the available facts and
circumstances including but not limited to: statements of the Complainant and Respondent; statements by
any witnesses to the alleged incident(s); documentary or physical evidence; the presence or absence of
corroborating information; and relevant information about pre-and post-incident behavior and/or actions.

    A. Sexual or Gender-Based Harassment: Sexual Harassment is any unwelcome sexual advance,
       request for sexual favors, or other unwanted conduct of a sexual nature, whether verbal, non-verbal,
       graphic, physical, or otherwise, when one or more of the following conditions are present:

          (i) Submission to or rejection of such conduct is either an explicit or implicit term or condition of
          an individual’s employment or advancement in employment, evaluation of academic work or


                                                       6
                                                                                                              8
  Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 29 of 104



     advancement in an academic program, or basis for participation in any aspect of a NYU program
     or activity (quid pro quo);

     (ii) Submission to or rejection of such conduct by an individual is used as the basis for decisions
     affecting the individual (quid pro quo); or

     (iii) Such conduct has the purpose or effect of unreasonably interfering with an individual’s
     learning, working, or living environment; in other words, it is sufficiently severe, pervasive, or
     persistent as to create an intimidating, hostile or offensive learning, working, or living environment
     under both an objective - a reasonable person’s view - and subjective - the Complainant’s view -
     standard (hostile environment).

   Gender-Based Harassment includes harassment based on gender, sexual orientation, gender
   identity, or gender expression, which may include acts of aggression, intimidation, or hostility,
   whether verbal or non-verbal, graphic, physical, or otherwise, even if the acts do not involve conduct
   of a sexual nature.

   Examples of conduct that may constitute Sexual or Gender-Based Harassment include but are not
   limited to:

          Sexual Assault, Sexual Exploitation, Relationship Violence, or Stalking as defined by this
           policy;

          Physical conduct, including unwelcome touching or sexual advances within the working,
           living, or learning environment;

          Verbal conduct, including lewd or sexually suggestive comments, jokes, or innuendoes or
           unwelcome comments about an individual’s sexual orientation or gender identity; or

          Written conduct, including letters, notes, or electronic communications containing
           comments, words, jokes, or images that are lewd or sexually suggestive or relate in an
           unwelcome manner to an individual’s sexual orientation or gender identity.

B. Sexual Assault: Sexual Assault means Non-Consensual Sexual Intercourse or Non-Consensual
   Sexual Contact as defined below.

       1. Non-Consensual Sexual Intercourse: Non-Consensual Sexual Intercourse is having or
          attempting to have sexual intercourse with another individual (i) by force, threat of force, or
          coercive conduct; (ii) without affirmative consent; or (iii) where that individual is
          incapacitated. Sexual intercourse includes anal, oral or vaginal penetration, however slight,
          with a body part (e.g., penis, finger, hand or tongue) or an object.

       2. Non-Consensual Sexual Contact: Non-Consensual Sexual Contact is having or
          attempting to have sexual contact with another individual (i) by force, threat of force, or
          coercive conduct; (ii) without affirmative consent; or (iii) where that individual is
          incapacitated. Sexual contact includes touching, fondling or other intentional contact with
          the breasts, buttocks, groin, or genitals (over or under an individual’s clothing) for purposes
          of sexual gratification or when such private body parts are otherwise touched in a sexual
          manner.



                                                 7
                                                                                                                9
  Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 30 of 104



C. Sexual Exploitation: Sexual Exploitation refers to specific forms of Sexual Misconduct that
   involve non-consensual use of another individual’s nudity or sexuality, excluding behavior that
   constitutes one of the other Sexual Misconduct offenses.

    Examples of Sexual Exploitation include but are not limited to:

           Voyeurism (such as watching or taking pictures, videos, or audio recordings of another
            person engaging in a sexual act, in a state of undress, or in a place and time where such
            person has a reasonable expectation of privacy such as a changing room, toilet, bathroom, or
            shower, each without the affirmative consent of all parties);

           Disseminating, streaming, or posting pictures or video of another in a state of undress or of
            a sexual nature without the person’s affirmative consent;

           Administering alcohol or drugs to another person for the purpose of making that person
            vulnerable to non-consensual sexual activity;

           Exposing one’s genitals to another person without affirmative consent;

           Prostituting another individual; or

           Knowingly exposing another individual to a sexually transmitted infection or virus without
            the other individual’s knowledge.

D. Relationship Violence: Relationship Violence includes any act of violence or threatened act of
   violence, including Sexual Misconduct, Stalking, or Physical Assault, against a person who is, or has
   been involved in a sexual, dating, domestic, or other intimate relationship with that person. Physical
   Assault includes threatening or causing physical harm or engaging in other conduct that threatens or
   endangers the health or safety of any person under circumstances that reflect a direct connection to
   the intimate relationship in question.

E. Stalking: Stalking occurs when a person engages in a course of conduct toward another person
   under circumstances that would cause a reasonable person to fear bodily injury or experience
   substantial emotional distress.

    Course of conduct means two or more acts including but not limited to unwelcome acts in which the
    stalker directly, indirectly, or through third parties, by any action, method, device, or means, follows,
    monitors, observes, surveils, threatens, or communicates to or about a person, or interferes with a
    person’s property. Substantial emotional distress means significant mental suffering or anguish.

    Stalking includes the concept of cyber-stalking, a particular form of stalking in which electronic
    media such as the internet, social networks, blogs, cell phones, texts, or other similar devices or
    forms of contact are used.
F. Retaliation: Retaliation means any adverse action taken against an individual for making a good
   faith report of Prohibited Conduct or participating in any investigation or proceeding under this
   policy. Retaliation includes threatening, intimidating, harassing or any other conduct that would
   discourage a reasonable person from engaging in activity protected under this policy.




                                                   8
                                                                                                                    10
        Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 31 of 104



VIII.    RELATED DEFINITIONS: CONSENT, FORCE, AND INCAPACITATION:

   A. Affirmative Consent: Affirmative Consent is a knowing, voluntary, and mutual decision among all
      participants to engage in sexual activity. Affirmative consent can be given by words or actions, as
      long as those words or actions create clear permission regarding willingness to engage in the sexual
      activity. Silence or lack of resistance, in and of itself, does not demonstrate consent. The definition
      of consent does not vary based upon a participant’s sex, sexual orientation, gender identity, or gender
      expression.

         Consent cannot be obtained: (1) through the use of force or coercion; or (2) by taking advantage of
         the incapacitation of another individual. Consent also cannot be given by someone who is under the
         legal age to consent in the applicable jurisdiction at the time of an incident.

         In evaluating whether affirmative consent was given, consideration will be given to the totality of the
         facts and circumstances, including but not limited to the extent to which a Complainant affirmatively
         gives words or actions indicating a willingness to engage in sexual activity; whether a reasonable
         person in the Respondent’s position would have understood such person’s words and acts as an
         expression of consent; and whether there are any circumstances, known or reasonably apparent to
         the Respondent, demonstrating an incapacity to consent.

         Relying solely on nonverbal communication may result in a violation of this policy. It is important
         not to make assumptions; if confusion or ambiguity arises during a sexual interaction, it is essential
         that each participant stops and clarifies, verbally, the willingness to continue.

         Consent may be initially given, but withdrawn at any time. When consent is withdrawn or can no
         longer be given, sexual activity must cease. Prior consent does not imply current or future consent;
         consent to any sexual act or prior consensual sexual activity does not necessarily constitute consent
         to any other sexual act. Even in the context of an ongoing relationship, consent must be freely
         sought and given for each instance of sexual activity.

   B. Force or Coercion: Force is the use or threat of physical violence or intimidation to overcome an
      individual’s freedom of will to choose whether or not to participate in sexual activity. There is no
      requirement that a party resists the sexual advance or request, but resistance will be viewed as a clear
      demonstration of non-consent.

         Coercion is conduct, including intimidation and express or implied threats of physical, emotional, or
         other harm, that would reasonably place an individual in fear of immediate or future harm and that is
         employed to overcome the individual’s freedom of will and to compel the individual to engage in
         sexual activity.

   C. Incapacitation: An individual who is incapacitated lacks the ability to knowingly choose to
      participate in sexual activity or make informed, rational judgments and thus cannot consent to sexual
      activity. Incapacitation is defined as the inability, temporarily or permanently, to give consent because
      an individual is mentally and/or physically helpless, being involuntarily restrained, asleep,
      unconscious, or unaware that sexual activity is occurring. Mentally helpless means a person is
      rendered temporarily incapable of appraising or controlling one’s own conduct. Physically helpless
      means a person is physically unable to communicate unwillingness to an act.

         Where alcohol or other drugs are involved, incapacitation is a state beyond drunkenness or
         intoxication. The impact of alcohol and other drugs varies from person to person; however, warning
         signs that a person may be approaching incapacitation may include slurred or incomprehensible speech,
         vomiting, unsteady gait, combativeness, or emotional volatility. Evaluating incapacitation also requires
                                                       9
                                                                                                                   11
        Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 32 of 104



          an assessment of whether a Respondent knew or should have been aware of the Complainant’s
          incapacitation based on objectively and reasonably apparent indications of impairment when viewed
          from the perspective of a sober, reasonable person in the Respondent’s position. Being intoxicated or
          impaired by drugs or alcohol is never an excuse for committing Prohibited Conduct and does not
          diminish one’s responsibility to obtain informed and freely given consent. In other words, consent is
          required regardless of whether the person initiating the act is under the influence of drugs and/or
          alcohol.

IX.       VIOLATIONS OF LAW:

Behavior that violates this policy also may violate the laws of the local jurisdiction in which the incident
occurred and subject a Respondent to criminal prosecution by the presiding authority.

The New York State Penal Code describes prohibited Sex Offenses in §§ 130.00 to 130.91 and 130.95 to 130.96
and prohibited Stalking Offenses in §§ 120.45 – 120.60. Covered Persons studying, working, or engaging in
other activities at one of NYU’s portal campuses, Global Network University sites, or other locations outside of
New York State are governed by the applicable laws regarding sexual assault and other criminal offenses
implicated by this policy. NYU’s education and prevention programs related to its portal campuses and Global
Network University sites will include definitions of prohibited conduct and consent in the applicable
jurisdiction.

Behavior that violates this policy also may subject a Respondent to civil liability.


X.        STUDENTS’ BILL OF RIGHTS:

Under this policy, all students have the right to:

      1. Make a report to local law enforcement and/or state police.

      2. Have disclosures of Relationship Violence, Stalking, and Sexual Assault treated seriously.

      3. Make a decision about whether or not to disclose a crime or violation and participate in NYU’s
         disciplinary process and/or the criminal justice process free from pressure by NYU.

      4. Participate in a process that is fair, impartial, and provides adequate notice and a meaningful
         opportunity to be heard.

      5. Be treated with dignity and to receive from NYU courteous, fair, and respectful health care and
         counseling services, where available.

      6. Be free from any suggestion that the Complainant is at fault when these crimes and violations are
         committed, or should have acted in a different manner to avoid such crimes or violations.

      7. Describe the incident to as few NYU representatives as practicable and not be required to
         unnecessarily repeat a description of the incident.

      8. Be reasonably protected from Retaliation by NYU, any student, the Respondent, and/or their friends,
         family and acquaintances within NYU’s jurisdiction.

      9. Access to at least one level of appeal of a determination in matters involving Student conduct.

                                                        10
                                                                                                                     12
        Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 33 of 104



      10. Be accompanied by an advisor of choice who may assist and advise a Complainant or Respondent
          throughout the disciplinary process including during all meetings and hearings related to such process.

      11. Exercise civil rights and practice of religion without interference by the investigative or disciplinary
          process of NYU.



XI.       CONSENSUAL RELATIONSHIPS:

Sexual behavior that is welcome or consensual by all involved parties does not constitute Prohibited Conduct.
However, consensual sexual relationships in situations where one individual has power or authority over
another may result in claims of Prohibited Conduct, and/or may give rise to complaints by others of disparate
treatment. Examples of such relationships may include: a professor and his/her Student, a supervisor and a
subordinate Employee, or a coach and team member. If such a consensual relationship occurs, any situation of
authority should be discontinued immediately.

XII.      PREVENTION AND AWARENESS PROGRAMS:

NYU is committed to the prevention of Prohibited Conduct through education and awareness programs.
Incoming first year students and new employees are offered primary prevention and awareness programming
as part of their orientation and returning staff and students are offered ongoing training and related programs.
For a description of NYU’s Prohibited Conduct prevention and awareness programs, including programs on
minimizing the risk of incidents of Prohibited Conduct and bystander intervention, Students should refer to
the Sexual Misconduct, Relationship Violence, and Stalking Resource Guide for Students, and Employees
should refer to the Sexual Misconduct, Relationship Violence, and Stalking Resource Guide for Employees.

XIII.     ADDITIONAL POLICY DEFINITIONS:

“Complainant” means the Covered Person who presents as the victim of any Prohibited Conduct under the
policy, regardless of whether that individual makes a report or seeks action under the policy.

“Confidential Resource” means an NYU employee or community resource with statutorily protected
confidentiality. This includes medical providers, mental health providers, rape crisis counselors, and ordained
clergy.

“NYU” means the Schools and other units of NYU, NYU’s Global Network University sites, and all
University affiliates.

“Preponderance of the Evidence” means that it is more likely than not that a policy violation occurred.

“Reporting Option” means individuals or departments designated by NYU to receive reports of Prohibited
Conduct.

“Respondent” means the Covered Person(s) who has been accused of violating the policy.

“Responsible Employee” means those Employees in a leadership or supervisory position, or who have
significant responsibility for the welfare of Students or Employees. This includes the NYU Title IX
Coordinator; Public Safety Officers; senior staff members in Residence Life, Student Affairs, Student
Activities, and Athletics; administrators in the Office of Community Standards; senior administrators in each
of the Schools within NYU; Resident Assistants (RAs), and athletic team coaches.

                                                       11
                                                                                                                13
       Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 34 of 104



“School” for purposes of this policy means each NYU school, college and institute that functions similarly to
a school or college (e.g., IFA, ISAW, Courant, and CUSP), each NYU portal campus (e.g., New York and
Abu Dhabi), and other global sites as designated by the Provost.


XIV.    RELATED POLICIES:

Bullying, Threatening, and Other Disruptive Behavior Guidelines

Code of Ethical Conduct

Compliance Complaint Policy

Non-Discrimination and Anti-Harassment Policy and Complaint Procedures for Employees

Non-Discrimination and Anti-Harassment Policy and Complaint Procedures for Students




                                                     12
                                                                                                                     14
         Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 35 of 104



                                        NEW YORK UNIVERSITY
                                        UNIVERSITY POLICIES

Title:                      Sexual Misconduct, Relationship Violence, and Stalking Policy

Effective Date:             April 19, 2018

Supersedes:                 Sexual Misconduct, Relationship Violence, and Stalking Policy dated August 25,
                            2017

Issuing Authority:          Deputy Chief of Staff, Office of the President
                            Senior Vice President for Student Affairs

Responsible Officers:       Director of the Office of Student Conduct and Community Standards
                            Title IX Coordinator

I.        STATEMENT OF POLICY

New York University, including its Schools and other units, Global Network University sites, and all University
Affiliates (together, “NYU”) seeks to maintain a safe learning, living, and working environment. To that end,
this policy prohibits Sexual Misconduct, which includes Sexual or Gender-Based Harassment, Sexual Assault,
and Sexual Exploitation. This policy also prohibits Relationship Violence, Stalking, and Retaliation against an
individual for making a good faith report of conduct prohibited under this policy. These prohibited forms of
conduct are unlawful, undermine the character and purpose of NYU, and will not be tolerated.

NYU adopts this policy with a commitment to: (1) preventing Sexual Misconduct, Relationship Violence,
Stalking, and Retaliation (together, “Prohibited Conduct”); (2) fostering a community in which such conduct is
not tolerated; (3) cultivating a climate where all individuals are well-informed and comfortable in reporting
Prohibited Conduct; and (4) identifying the standards by which violations of this policy will be evaluated. This
policy defines Prohibited Conduct; outlines available resources and reporting options available to students and
employees; and references the applicable investigative and disciplinary procedures. NYU will take prompt and
equitable action to eliminate Prohibited Conduct, prevent its recurrence, and address its effects. NYU also
conducts prevention, awareness, and training programs for students and employees to facilitate the goals of
this policy.

NYU does not discriminate on the basis of sex or gender in its education or employment programs and
activities.

This policy is designed to comply with applicable legal requirements including Title IX of the Education
Amendments of 1972; relevant provisions of the Violence Against Women Reauthorization Act of 2013; Title
VII of the Civil Rights Act of 1964; the Jeanne Clery Disclosure of Campus Security Policy and Campus Crime
Statistics Act (“Clery Act”); and, in New York with the New York State and City human rights laws.

This policy applies to all Prohibited Conduct occurring on or after the effective date of this policy. In the case
of Prohibited Conduct occurring before the effective date of this policy where either (a) the report of such
Prohibited Conduct is made on or after the effective date of this policy or (b) the report was made before the
effective date of this policy but the report has not resolved as of the effective date of the policy, the issue of
whether there was a violation of NYU policy will be determined under the policy or policies in effect at the
time the conduct occurred but the procedures under this policy will apply (except that the procedures in effect
immediately prior to the effective date will apply where a hearing had been scheduled prior to the effective
date).


                                                                                                                1
                                                                                                                    15
         Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 36 of 104



II.        TO WHOM THE POLICY APPLIES

This policy applies to NYU students (“Students”); NYU employees, including faculty and visiting faculty,
professional staff, and administrators (“Employees”); contractors, vendors, or other third parties within NYU’s
control (“Third Parties”); and visitors or guests of NYU (together, “Covered Persons”). This policy pertains to
acts of Prohibited Conduct committed by Students, Employees and Third Parties when:

       (1) the conduct occurs on NYU premises;

       (2) the conduct occurs in the context of an NYU employment or education program or activity, including,
           but not limited to NYU-sponsored study abroad, research, or internship programs; or

       (3) the conduct occurs outside the context of an NYU employment or education program or activity, but
           (i) has continuing adverse effects on NYU premises or in any NYU employment or education program
           or activity or (ii) occurs in close proximity to NYU premises and is connected to violative conduct on
           NYU premises.

Other forms of discrimination, including discrimination based on race, religion, and disability, as well as any
other form of sex-based discrimination not covered by this policy, are addressed by: (1) the Non-Discrimination
and Anti-Harassment Policy and Complaint Procedures for Employees, (2) the Non-Discrimination and Anti-
Harassment Policy and Complaint Procedures for Students, and (3) the Compliance Complaint Policy. This
policy supersedes any conflicting information contained in those policies with respect to the definitions or
procedures relating to Prohibited Conduct. A Covered Person who has a question about which policy applies
in a specific instance can contact NYU’s Title IX Coordinator (see section D below (Reporting) for Title IX
Coordinator contact information).

This policy and its related procedures may also, at NYU’s discretion, apply to alleged violations by the
Respondent of other NYU policies if, in NYU’s judgment, those other allegations are directly related to the
reported Prohibited Conduct.

III.       APPLICABLE PROCEDURES UNDER THIS POLICY

The specific investigative and disciplinary procedures for Prohibited Conduct under this policy are based on
the status of the Respondent. Each set of procedures is guided by the principles of fairness and respect for a
Complainant and a Respondent. Where a Respondent is both a Student and an Employee, (a) the Student-
Respondent procedures will apply if the Respondent is a full-time Student but not a full-time Employee, (b)
the Employee-Respondent Procedures will apply if the Respondent is a full-time Employee but not a full-time
Student, or (c) NYU’s Title IX Coordinator will determine which of the procedures applies based on the facts
and circumstances (such as which role predominates and the role most applicable in the incident). However,
irrespective of which of the Student-Respondent or Employee-Respondent procedures applies in such cases,
either of the sanctions applicable to Students or Employees can be imposed. Please note that the NYU Langone
Medical Center has its own procedures and the procedures below do not apply to NYULMC.

NYU applies the preponderance of the evidence standard when determining whether this policy has been
violated.




                                                                                                               2
                                                                                                                    16
          Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 37 of 104



      Procedures for Reports of           Procedures for Reports of            Procedures for Reports of
        Prohibited Conduct                  Prohibited Conduct                   Prohibited Conduct
       Committed by Students              Committed by Employees              Committed by Third Parties

 See Reporting, Investigating,           See Reporting, Investigating,      Contact    NYU’s     Title IX
 And Resolving Sexual                       And Resolving Sexual            Coordinator who will identify the
 Misconduct, Relationship                  Misconduct, Relationship         appropriate procedures that apply
 Violence, and Stalking -                  Violence, and Stalking -         based on the role of the Third
 Complaints Against Students                 Complaints Against             Party and the nature of any
                                                 Employees                  contractual relationship with
                                                                            NYU.

IV.        ENFORCEMENT

A Student or Employee determined by NYU to have committed an act of Prohibited Conduct in violation of
this policy is subject to disciplinary action, up to and including separation from NYU. Third Parties who
violate this policy may have their relationship with NYU terminated and/or their privilege of being on NYU
premises withdrawn. NYU reserves the right to take action against a Covered Person who commits an act of
Prohibited Conduct outside the scope of this policy.

V.         TITLE IX COORDINATOR

Mary Signor, the Executive Director of the Office of Equal Opportunity serves as NYU’s Title IX Coordinator.
The Title IX Coordinator is charged with monitoring compliance with Title IX; providing education, training,
and notifications; overseeing complaints; and coordinating NYU’s investigation, response, and resolution of all
reports under this policy. The Title IX Coordinator is available to meet with any Student, Employee, or Third
Party to discuss this policy or the accompanying procedures.

Concerns about NYU’s application of Title IX and its implementing regulations; the Violence Against Women
Reauthorization Act of 2013; Title VII of the Civil Rights Act of 1964; the Clery Act; and, in New York, the
New York State and City human rights laws under this policy may be addressed to NYU’s Title IX Coordinator
or the NYU Office of Equal Opportunity. Inquiries concerning the Violence Against Women Reauthorization
Act of 2013 or the Clery Act may also be referred to the United States Department of Education, Clery Act
Compliance Division, while inquiries concerning the application of Title IX and its implementing regulations
may also be referred to the United States Department of Education, Assistant Secretary, Office for Civil Rights,
at OCR@ed.gov or (800) 421-3481.

VI.        RESOURCES AND REPORTING OPTIONS

NYU offers resources for both Students and Employees, whether as Complainants or Respondents, to provide
support and guidance throughout the investigation and resolution of a report of Prohibited Conduct. For
comprehensive information on emergency assistance; hospitals; on-campus, community, Portal Campus and
Study Away Site Confidential Resources; and available support with academics, housing, and work:

          Students should refer to the Sexual Misconduct, Relationship Violence, and Stalking Resource Guide
           for Students.

          Employees should refer to the Sexual Misconduct, Relationship Violence, and Stalking Resource
           Guide for Employees.

          Third Parties should contact the Title IX Coordinator to discuss available campus resources and
           reasonably available assistance.
                                                                                                                3
                                                                                                                 17
 Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 38 of 104




A. PROTECTIVE MEASURES AND ACCOMMODATIONS:

  Upon receipt of a report involving a Student or Employee Complainant, NYU will take and/or make
  available reasonable and appropriate measures to protect the Complainant and the Complainant’s
  access to NYU employment or education programs and activities, prevent retaliation, and avoid an
  ongoing hostile environment, which may include protective measures before the final outcome of an
  investigation. Such protective measures and accommodations, which may be temporary or permanent,
  may include separation orders, residence modifications, academic accommodations or assistance, work
  schedule modifications, transportation assistance, and other reasonable and appropriate measures.
  Reasonable and appropriate protective measures and accommodations are available for Student and
  Employee Complainants regardless of whether an investigation under the applicable procedures is
  pursued. NYU also will take and/or make available such measures and accommodations for Student
  and Employee Respondents where reasonable and appropriate under the circumstances. NYU will
  maintain the privacy of any accommodations or protective measures provided under this policy to the
  extent practicable.

  For Third Party Complainants, NYU will provide reasonable protective measures as appropriate and
  available, based on consideration of the role of the Third Party and the nature of any contractual
  relationship with NYU.

  Violating the terms of a protective measure, including but not limited to no contact, persona non grata,
  or other behavior-related directives, is a violation of this policy and will subject the person who violates
  the protective measure to additional charges and sanctions under this policy. The Title IX Coordinator
  will determine and identify the appropriate procedures to be followed for such a violation depending
  on the timing and circumstances of the reported violation.


B. PRIVACY AND CONFIDENTIALITY:

  NYU is committed to protecting the privacy of Covered Persons involved in a report under this policy.
  NYU also is committed to providing assistance to help Covered Persons make informed choices. With
  any report under this policy, NYU will make reasonable efforts to protect the privacy interests of
  Covered Persons involved in a manner consistent with the need for a careful assessment of the
  allegation and reasonable steps available to eliminate the reported conduct, prevent its recurrence, and
  address its effects.

  Privacy and confidentiality have distinct meanings under this policy.

  Privacy: Privacy generally means that information related to a report of misconduct will be shared
  with a limited circle of individuals who “need to know” in order to assist in the active review,
  investigation, resolution of the report, and related issues. All NYU employees who are involved in
  NYU’s Title IX response receive specific training and guidance about safeguarding private information
  in accordance with applicable laws.

  The privacy of Student education records will be protected in accordance with NYU’s Guidelines for
  Compliance with the Family Educational Rights and Privacy Act (FERPA). The privacy of an
  individual’s medical and related records generally are protected in the United States by the Health
  Insurance Portability and Accountability Act (HIPAA), excepting health records protected by FERPA.
  Access to personnel records in New York is restricted in accordance with NYU’s Policy on Employee
  Files. Laws in other relevant jurisdictions may provide privacy protections.

  Confidentiality: Confidentiality means that information shared by an individual with designated
                                                                                                4
                                                                                                             18
 Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 39 of 104



  campus or community professionals cannot be revealed to any other individual without express
  permission of the individual, or as otherwise permitted by law. Those campus and community
  professionals include medical providers, mental health providers, counselors in the Center for Sexual
  Misconduct Support Services, and ordained clergy, all of whom normally have privileged confidentiality
  that is recognized by New York State law. These individuals are prohibited from breaking
  confidentiality unless (i) given permission to do so by the person who disclosed the information; (ii)
  there is an imminent threat of harm to self or others; (iii) the conduct involves suspected abuse of a
  minor under the age of 18, or (iv) as otherwise required or permitted by law or court order. Laws in
  other relevant jurisdictions may provide confidentiality protections.

  Employee Responsibility to Report Allegations: It is important to understand the different
  responsibilities of NYU Employees who respond to disclosures of incidents of Prohibited Conduct.
  There are three general classifications of individuals on campus with whom a Covered Person can
  discuss an incident of Prohibited Conduct:

      (1) Confidential Resources (individuals with legally-protected confidentiality);

      (2) Reporting Options (designated offices or individuals where a report can be made); and

      (3) Employees designated as Responsible Employees (those Employees in a leadership or
          supervisory position, or who have significant responsibility for the welfare of Students or
          Employees).

  The respective ability of these categories of individuals to maintain a Complainant’s confidentiality
  differs. Confidential Resources can maintain the confidentiality of a Complainant’s disclosures, subject
  to the exceptions discussed above. While private, Reporting Options and Responsible Employees are
  required to immediately share all known details of incidents of Prohibited Conduct with the Title IX
  Coordinator. Even University officers and employees who cannot guarantee confidentiality will
  maintain a Complainant’s privacy to the extent reasonably possible. The information provided to a
  non-confidential resource will be relayed only as necessary for the Title IX Coordinator to coordinate
  an investigation and/or seek a resolution.

  Clery Act Reporting: Pursuant to the Clery Act, NYU includes statistics about certain offenses in its
  annual security report and provides those statistics to the United States Department of Education, but
  does so in an anonymized manner that does not include the specifics of the crime or any identifying
  information about persons involved in an incident.

C. CONFIDENTIAL RESOURCES:

  Confidential Resources for Students include the Wellness Exchange (212-443-9999) and the Center
  for Sexual Misconduct Support Services (212-443-9999). For a complete list of NYU and community-
  based Confidential Resources for Students, see the Sexual Misconduct, Relationship Violence, and
  Stalking Resource Guide for Students.

  Confidential Resources for Employees include the Employee Assistance Program (800-437-0911). For
  a complete list of NYU and community-based Confidential Resources for Employees, see the Sexual
  Misconduct, Relationship Violence, and Stalking Resource Guide for Employees.

D. REPORTING:

  NYU strongly encourages Covered Persons who become aware of an incident of Prohibited Conduct
  to report the incident to local law enforcement by contacting 911 (or equivalent in other
  jurisdictions) and to NYU by contacting one of the following NYU Reporting Options:
                                                                                              5
                                                                                                                   19
       Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 40 of 104




               Mary Signor                               Office of Student Conduct and
               Title IX Coordinator                      Community Standards
               212-998-6807                              212-998-4403
               726 Broadway, 7th Floor
               New York, NY 10003
               mary.signor@nyu.edu


               The Office of Equal Opportunity           Residential Life and Housing
               212-998-2370                              212-998-4600


               NYU Department of Public Safety           Human Resources Officer of the School
               212-998-2222                              or Administrative Department



        There is no time limit on reporting violations of this policy, although NYU’s ability to respond may be
        limited as evidence may be less available and memories may fade, and Respondents may no longer be
        affiliated with NYU.

        Student Amnesty Policy: The health and safety of every student at NYU is of utmost importance.
        NYU recognizes that Students who have been drinking and/or using drugs (whether such use is
        voluntary or involuntary) at the time that violence, including but not limited to Relationship Violence,
        Stalking, or Sexual Assault, occurs may be hesitant to report such incidents due to fear of potential
        consequences for their own conduct. NYU strongly encourages Students to report incidents of
        Prohibited Conduct to NYU officials. NYU will not subject a bystander, Complainant, or other
        individual making a report who discloses any incident of Prohibited Conduct to NYU’s officials or law
        enforcement to disciplinary action for violations of alcohol and/or drug use policies occurring at or
        near the time of the commission of the Prohibited Conduct.

        Bad faith reports: Submitting a false report or providing false or misleading information in bad faith
        or with a view to personal gain in connection with an incident of Prohibited Conduct is prohibited and
        subject to disciplinary sanction. This provision does not apply to reports made or information
        provided in good faith, even if the facts alleged in the report are determined not to be accurate.

VII.    PROHIBITED CONDUCT UNDER THIS POLICY

Conduct under this policy is prohibited regardless of the sexual orientation, gender, gender identity, or gender
expression of the Complainant or Respondent. Prohibited Sexual Misconduct includes the following
specifically defined forms of behavior: Sexual or Gender-Based Harassment, Sexual Assault, and Sexual
Exploitation. Also prohibited are Relationship Violence, Stalking, and Retaliation.

Whether a Covered Person has violated this policy is determined based on all of the available facts and
circumstances including but not limited to: statements of the Complainant and Respondent; statements by any
witnesses to the alleged incident(s); documentary or physical evidence; the presence or absence of corroborating
information; and relevant information about pre-and post-incident behavior and/or actions.

    A. Sexual or Gender-Based Harassment: Sexual Harassment is any unwelcome sexual advance,

                                                                                                              6
                                                                                                                 20
  Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 41 of 104



   request for sexual favors, or other unwanted conduct of a sexual nature, whether verbal, non-verbal,
   graphic, physical, or otherwise, when one or more of the following conditions are present:

     (i) Submission to or rejection of such conduct is either an explicit or implicit term or condition of
     an individual’s employment or advancement in employment, evaluation of academic work or
     advancement in an academic program, or basis for participation in any aspect of a NYU program or
     activity (quid pro quo);

     (ii) Submission to or rejection of such conduct by an individual is used as the basis for decisions
     affecting the individual (quid pro quo); or

     (iii) Such conduct has the purpose or effect of unreasonably interfering with an individual’s learning,
     working, or living environment; in other words, it is sufficiently severe, pervasive, or persistent as to
     create an intimidating, hostile or offensive learning, working, or living environment under both an
     objective - a reasonable person’s view - and subjective - the Complainant’s view - standard (hostile
     environment).

   Gender-Based Harassment includes harassment based on gender, sexual orientation, gender identity,
   or gender expression, which may include acts of aggression, intimidation, or hostility, whether verbal
   or non-verbal, graphic, physical, or otherwise, even if the acts do not involve conduct of a sexual
   nature.

   Examples of conduct that may constitute Sexual or Gender-Based Harassment include but are not
   limited to:

          Sexual Assault, Sexual Exploitation, Relationship Violence, or Stalking as defined by this
           policy;

          Physical conduct, including unwelcome touching or sexual advances within the working,
           living, or learning environment;

          Verbal conduct, including lewd or sexually suggestive comments, jokes, or innuendoes or
           unwelcome comments about an individual’s sexual orientation or gender identity; or

          Written conduct, including letters, notes, or electronic communications containing comments,
           words, jokes, or images that are lewd or sexually suggestive or relate in an unwelcome manner
           to an individual’s sexual orientation or gender identity.

B. Sexual Assault: Sexual Assault means Non-Consensual Sexual Intercourse or Non-Consensual
   Sexual Contact as defined below.

       1. Non-Consensual Sexual Intercourse: Non-Consensual Sexual Intercourse is having or
          attempting to have sexual intercourse with another individual (i) by force, threat of force, or
          coercive conduct; (ii) without affirmative consent; or (iii) where that individual is incapacitated.
          Sexual intercourse includes anal, oral or vaginal penetration, however slight, with a body part
          (e.g., penis, finger, hand or tongue) or an object.

       2. Non-Consensual Sexual Contact: Non-Consensual Sexual Contact is having or attempting
          to have sexual contact with another individual (i) by force, threat of force, or coercive conduct;
          (ii) without affirmative consent; or (iii) where that individual is incapacitated. Sexual contact
          includes touching, fondling or other intentional contact with the breasts, buttocks, groin, or
          genitals (over or under an individual’s clothing) for purposes of sexual gratification or when
                                                                                                          7
                                                                                                                21
  Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 42 of 104



            such private body parts are otherwise touched in a sexual manner.


C. Sexual Exploitation: Sexual Exploitation refers to specific forms of Sexual Misconduct that involve
   non-consensual use of another individual’s nudity or sexuality, excluding behavior that constitutes one
   of the other Sexual Misconduct offenses.

    Examples of Sexual Exploitation include but are not limited to:

           Voyeurism (such as watching or taking pictures, videos, or audio recordings of another person
            engaging in a sexual act, in a state of undress, or in a place and time where such person has a
            reasonable expectation of privacy, such as a changing room, toilet, bathroom, or shower, each
            without the affirmative consent of all parties);

           Disseminating, streaming, or posting pictures or video of another in a state of undress or of a
            sexual nature without the person’s affirmative consent;

           Administering alcohol or drugs to another person for the purpose of making that person
            vulnerable to non-consensual sexual activity;

           Exposing one’s genitals to another person without affirmative consent;

           Prostituting another individual; or

           Knowingly exposing another individual to a sexually transmitted infection or virus without the
            other individual’s knowledge.

D. Relationship Violence: Relationship Violence refers to any act of violence or threatened act of
   violence against a person who is, or has been involved in a sexual, dating, domestic, or other intimate
   relationship with that person, or who shares a child in common with that person. Relationship
   Violence commonly involves violence and abuse committed by a person to exert power and control
   over a current or former intimate partner. Relationship Violence may include acts of Sexual
   Misconduct, Physical Assault, Sexual Exploitation, or Stalking.

    As used here, Physical Assault means threatening or causing physical harm or engaging in other
    conduct that threatens or endangers the health or safety of any person under circumstances that reflect
    a direct connection to the intimate relationship in question.

E. Stalking: Stalking occurs when a person engages in a course of conduct toward another person under
   circumstances that would cause a reasonable person to fear bodily injury or experience substantial
   emotional distress.

    Course of conduct means two or more acts including but not limited to unwelcome acts in which the
    stalker directly, indirectly, or through third parties, by any action, method, device, or means, follows,
    monitors, observes, surveils, threatens, or communicates to or about a person, or interferes with a
    person’s property. Substantial emotional distress means significant mental suffering or anguish.

    Stalking includes the concept of cyber-stalking, a particular form of stalking in which electronic media
    such as the internet, social networks, blogs, cell phones, texts, or other similar devices or forms of
    contact are used.


                                                                                                           8
                                                                                                                     22
        Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 43 of 104



   F. Retaliation: Retaliation means any adverse action taken against an individual for making a good faith
      report of Prohibited Conduct or participating in any investigation or proceeding under this policy.
      Retaliation includes threatening, intimidating, harassing or any other conduct that would discourage a
      reasonable person from engaging in activity protected under this policy.

         The Title IX Coordinator will determine and identify the appropriate procedures to be followed for an
         allegation of Retaliation depending on the timing and circumstances of the allegation.

VIII.    RELATED DEFINITIONS: CONSENT, FORCE, AND INCAPACITATION:

   A. Affirmative Consent: Affirmative Consent is a knowing, voluntary, and mutual decision among all
      participants to engage in sexual activity. Affirmative consent can be given by words or actions, as long
      as those words or actions create clear permission regarding willingness to engage in the sexual activity.
      Silence or lack of resistance, in and of itself, does not demonstrate consent. The definition of consent
      does not vary based upon a participant’s sex, sexual orientation, gender identity, or gender expression.

         Consent cannot be obtained: (1) through the use of force or coercion; or (2) by taking advantage of
         the incapacitation of another individual. Consent also cannot be given by someone who is under the
         legal age to consent in the applicable jurisdiction at the time of an incident.

         In evaluating whether affirmative consent was given, consideration will be given to the totality of the
         facts and circumstances, including but not limited to the extent to which a Complainant affirmatively
         gives words or actions indicating a willingness to engage in sexual activity; whether a reasonable person
         in the Respondent’s position would have understood such person’s words and acts as an expression of
         consent; and whether there are any circumstances, known or reasonably apparent to the Respondent,
         demonstrating an incapacity to consent.

         Relying solely on nonverbal communication may result in a violation of this policy. It is important not
         to make assumptions; if confusion or ambiguity arises during a sexual interaction, it is essential that
         each participant stops and clarifies, verbally, the willingness to continue.

         Consent may be initially given, but withdrawn at any time. When consent is withdrawn or can no
         longer be given, sexual activity must cease. Prior consent does not imply current or future consent;
         consent to any sexual act or prior consensual sexual activity does not necessarily constitute consent to
         any other sexual act. Even in the context of an ongoing relationship, consent must be freely sought
         and given for each instance of sexual activity.

   B. Force or Coercion: Force is the use or threat of physical violence or intimidation to overcome an
      individual’s freedom of will to choose whether or not to participate in sexual activity. There is no
      requirement that a party resists the sexual advance or request, but resistance will be viewed as a clear
      demonstration of non-consent.

         Coercion is conduct, including intimidation and express or implied threats of physical, emotional, or
         other harm, that would reasonably place an individual in fear of immediate or future harm and that is
         employed to overcome the individual’s freedom of will and to compel the individual to engage in sexual
         activity.

   C. Incapacitation: An individual who is incapacitated lacks the ability to knowingly choose to participate
      in sexual activity or make informed, rational judgments and thus cannot consent to sexual activity.
      Incapacitation is defined as the inability, temporarily or permanently, to give consent because an
      individual is mentally and/or physically helpless, being involuntarily restrained, asleep, unconscious, or
      unaware that sexual activity is occurring. Mentally helpless means a person is rendered temporarily
                                                                                                                9
                                                                                                                         23
        Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 44 of 104



          incapable of appraising or controlling one’s own conduct. Physically helpless means a person is
          physically unable to communicate unwillingness to an act.

          Where alcohol or other drugs are involved, incapacitation is a state beyond drunkenness or intoxication.
          The impact of alcohol and other drugs varies from person to person; however, warning signs that a
          person may be approaching incapacitation may include slurred or incomprehensible speech, vomiting,
          unsteady gait, combativeness, or emotional volatility. Evaluating incapacitation also requires an
          assessment of whether a Respondent knew or should have been aware of the Complainant’s
          incapacitation based on objectively and reasonably apparent indications of impairment when viewed
          from the perspective of a sober, reasonable person in the Respondent’s position. Being intoxicated or
          impaired by drugs or alcohol is never an excuse for committing Prohibited Conduct and does not
          diminish one’s responsibility to obtain informed and freely given consent. In other words, consent is
          required regardless of whether the person initiating the act is under the influence of drugs and/or alcohol.

IX.       VIOLATIONS OF LAW:

Behavior that violates this policy also may violate the laws of the local jurisdiction in which the incident occurred
and subject a Respondent to criminal prosecution by the presiding authority.

The New York State Penal Code describes prohibited Sex Offenses in §§ 130.00 to 130.91 and 130.95 to 130.96
and prohibited Stalking Offenses in §§ 120.45 – 120.60. Covered Persons studying, working, or engaging in other
activities at one of NYU’s portal campuses, Global Network University sites, or other locations outside of New
York State are governed by the applicable laws regarding sexual assault and other criminal offenses implicated by
this policy. NYU’s education and prevention programs related to its portal campuses and Global Network
University sites will include definitions of prohibited conduct and consent in the applicable jurisdiction.

Behavior that violates this policy also may subject a Respondent to civil liability. Records of University
proceedings under this Policy may be subpoenaed in connection with a criminal prosecution and/or civil
litigation.


X.        STUDENTS’ BILL OF RIGHTS:

Under this policy, all students have the right to:

      1. Make a report to local law enforcement and/or state police.

      2. Have disclosures of Relationship Violence, Stalking, and Sexual Assault treated seriously.

      3. Make a decision about whether or not to disclose a crime or violation and participate in NYU’s
         disciplinary process and/or the criminal justice process free from pressure by NYU.

      4. Participate in a process that is fair, impartial, and provides adequate notice and a meaningful opportunity
         to be heard.

      5. Be treated with dignity and to receive from NYU courteous, fair, and respectful health care and
         counseling services, where available.

      6. Be free from any suggestion that the Complainant is at fault when these crimes and violations are
         committed, or should have acted in a different manner to avoid such crimes or violations.


                                                                                                                 10
                                                                                                                     24
        Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 45 of 104



      7. Describe the incident to as few NYU representatives as practicable and not be required to unnecessarily
         repeat a description of the incident.

      8. Be reasonably protected from Retaliation by NYU, any student, the Respondent, and/or their friends,
         family and acquaintances within NYU’s jurisdiction.

      9. Access to at least one level of appeal of a determination in matters involving Student conduct.

      10. Be accompanied by an advisor of choice who may assist and advise a Complainant or Respondent
          throughout the disciplinary process including during all meetings and hearings related to such process.

      11. Exercise civil rights and practice of religion without interference by the investigative or disciplinary
          process of NYU.


XI.       CONSENSUAL RELATIONSHIPS:

Please see the University’s Policy on Consensual Intimate Relationships.

XII.      PREVENTION AND AWARENESS PROGRAMS:

NYU is committed to the prevention of Prohibited Conduct through education and awareness programs.
Incoming first year students and new employees are offered primary prevention and awareness programming
as part of their orientation and returning staff and students are offered ongoing training and related programs.
For a description of NYU’s Prohibited Conduct prevention and awareness programs, including programs on
minimizing the risk of incidents of Prohibited Conduct and bystander intervention, Students should refer to
the Sexual Misconduct, Relationship Violence, and Stalking Resource Guide for Students, and Employees
should refer to the Sexual Misconduct, Relationship Violence, and Stalking Resource Guide for Employees.

XIII.     ADDITIONAL POLICY DEFINITIONS:

“Complainant” means the Covered Person who presents as the victim of any Prohibited Conduct under the
policy, regardless of whether that individual makes a report or seeks action under the policy.

“Confidential Resource” means an NYU employee or community resource with statutorily protected
confidentiality. This includes medical providers, mental health providers, rape crisis counselors, and ordained
clergy.

 “NYU” means the Schools and other units of NYU, NYU’s Global Network University sites, and all University
affiliates.

“Preponderance of the Evidence” means that it is more likely than not that a policy violation occurred.

“Reporting Option” means individuals or departments designated by NYU to receive reports of Prohibited
Conduct.

“Respondent” means the Covered Person(s) who has been accused of violating the policy.

“Responsible Employee” means those Employees in a leadership or supervisory position, or who have
significant responsibility for the welfare of Students or Employees. This includes the NYU Title IX
Coordinator; Public Safety Officers; senior staff members in Residence Life, Student Affairs, Student Activities,

                                                                                                              11
                                                                                                                25
       Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 46 of 104



and Athletics; administrators in the Office of Community Standards; senior administrators in each of the
Schools within NYU; Resident Assistants (RAs), and athletic team coaches.

“School” for purposes of this policy means each NYU school, college and institute that functions similarly to
a school or college (e.g., IFA, ISAW, Courant, and CUSP), each NYU portal campus (e.g., New York and Abu
Dhabi), and other global sites as designated by the Provost.

XIV.    RELATED POLICIES:

Bullying, Threatening, and Other Disruptive Behavior Guidelines

Code of Ethical Conduct

Compliance Complaint Policy

Non-Discrimination and Anti-Harassment Policy and Complaint Procedures for Employees

Non-Discrimination and Anti-Harassment Policy and Complaint Procedures for Students




                                                                                                          12
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 47 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 48 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 49 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 50 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 51 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 52 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 53 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 54 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 55 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 56 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 57 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 58 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 59 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 60 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 61 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 62 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 63 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 64 of 104
                                                                                                                                44
9/27/2018                             New York
                  Case 1:20-cv-01343-GHW       University Mail33-2
                                             Document          - Fwd: Our Meeting
                                                                       Filed      on Monday, April
                                                                               06/22/20      Page  30 65 of 104




https://mail.google.com/mail/u/1?ik=d64bf88649&view=pt&search=all&permthid=thread-f%3A1599899325732313411%7Cmsg-f%3A161279362257…   11/18
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 66 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 67 of 104
                                                                                                                                47
9/27/2018                             New York
                  Case 1:20-cv-01343-GHW       University Mail33-2
                                             Document          - Fwd: Our Meeting
                                                                       Filed      on Monday, April
                                                                               06/22/20      Page  30 68 of 104




https://mail.google.com/mail/u/1?ik=d64bf88649&view=pt&search=all&permthid=thread-f%3A1599899325732313411%7Cmsg-f%3A161279362257…   14/18
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 69 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 70 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 71 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 72 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 73 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 74 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 75 of 104
                                                                     55
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 76 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 77 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 78 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 79 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 80 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 81 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 82 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 83 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 84 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 85 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 86 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 87 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 88 of 104
                                                                                                                                68
9/27/2018                             New York
                  Case 1:20-cv-01343-GHW       University Mail33-2
                                             Document          - Fwd: Our Meeting
                                                                       Filed      on Monday, April
                                                                               06/22/20      Page  30 89 of 104




https://mail.google.com/mail/u/1?ik=d64bf88649&view=pt&search=all&permthid=thread-f%3A1599899325732313411%7Cmsg-f%3A161279364601…   13/16
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 90 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 91 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 92 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 93 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 94 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 95 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 96 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 97 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 98 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 99 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 100 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 101 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 102 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 103 of 104
Case 1:20-cv-01343-GHW Document 33-2 Filed 06/22/20 Page 104 of 104
